PER CURIAM.
This case differs radically from any of those relied upon in support of the motion. Here the learned justice who tried the cause adopted the short form of decision sanctioned by the Code, and fully complied with its requirements by stating the grounds of such decision therein. In Baker v. Moore, 88 Hun, 458, 34 N. Y. Supp. 874, there was no fact found, nor any conclusion of law stated, nor any grounds of the decision set forth, as required by the statute. In Shaffer v. Martin, 20 App. Div. 304, 46 N. Y. Supp. 992, the decision was also defective, in that it failed to state concisely the grounds upon which the issues had been decided. Under such circumstances, the court unquestionably had power to send the case back to special term, in order *1139that a decision might be made in the form required by law; but, where a decision has been made which fully complies with the requirements of the Code, we cannot send it back. Motion denied.